Citation Nr: 1452377	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-18 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether achievement of a vocational goal of employment is reasonably feasible for purposes of entitlement to Vocational Rehabilitation and Training.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2012 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2013, the Veteran testified at a Board hearing at the Las Vegas RO before the undersigned Veterans Law Judge.  

In reaching its decision below, the Board has reviewed the Veteran's VA paper claims folder and vocational rehabilitation folder, as well as her electronic Virtual VA and VBMS folders.  But for a transcript of the May 2013 Board hearing, the records in her electronic VA claims files are duplicative of the information contained in the paper claims folder.  


FINDING OF FACT

The most probative evidence establishes that the effects of the Veteran's service-connected schizoaffective disorder prevent her from successfully pursuing a vocational rehabilitation program and becoming gainfully employed.  


CONCLUSION OF LAW

Achievement of the Veteran's vocational goal of employment is not shown to be reasonably feasible for her at this time.  38 U.S.C.A. §§ 3100, 3101, 5107 (West 1991); 38 C.F.R. § 21.53 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA does not apply in this case, given the nature of the issue on appeal.  The VCAA applies only to claims for benefits filed under Chapter 51 of Title 38, United States Code.  See e.g. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(en banc).  The matter at issue in this case is governed by Chapter 31, of Title 38, United States Code, which contains its own notice and development provisions.  See e.g. 38 C.F.R. §§ 21.32, 21.33 (2014).  

After reviewing the record, the Board finds that the Veteran has been provided with appropriate notification.  Her May 2011 application for Vocational Rehabilitation contained clear notice of the information and evidence necessary to substantiate her claim.  The record also shows that she met with her vocational rehabilitation counselor on multiple occasions, during which she was advised of the program requirements, her responsibilities, and VA's duties.  

The Board further finds that VA has met its duty to assist.  The record shows that the Veteran was provided with the relevant forms and applications and the Agency of Original Jurisdiction gathered supporting documentation from the appellant's claims file.  The Veteran was also afforded an extended evaluation to determine whether achievement of a vocational goal of employment was reasonably feasible for her.  As set forth below, unfortunately, the Veteran failed to complete the evaluation and has declined other available avenues of assistance.  

The Veteran has had the opportunity to testify in support of her claim during a May 2013 Board hearing.  During the hearing, the undersigned discussed the issue on appeal, and asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  See 38 C.F.R. § 3.103 (2014); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103 apply to a hearing before the Board).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Background

The Veteran is in receipt of VA disability compensation at the 100 percent rate due to schizoaffective disorder; this rating contemplates total social and occupational impairment.  In a June 2103 rating decision, the RO found the Veteran incompetent for VA purposes.  

A review of the record shows that in January 2009, the Veteran submitted an original application for Vocational Rehabilitation, but her program was suspended in March 2009 after she failed to report for an evaluation appointment without explanation.  In April 2009, her program was discontinued based on her failure to complete the necessary Vocational Assessment Evaluation.  

In June 2009, the Veteran met with her Vocational Rehabilitation counselor and requested reopening of her claim.  Later that month, she was referred for a psychological assessment to determine her feasibility for vocational services.  She reported that she was interested in obtaining employment in ornamental horticulture because she felt that flower arranging would be a good match for her personality.  The Veteran reported that she had completed high school and served in the military as a telecommunication specialist for two years and ten months before being discharged for minor disciplinary issues.  She indicated that she was unable to sit or stand for too long, was fearful, and had difficulty in dealing with others.  The clinical psychologist noted that the Veteran had a history of problems getting along with others, including her supervisors.  She had been essentially unemployed since leaving the military in 1986.  After evaluating the Veteran, the clinical psychologist recommended that she participate in an extended evaluation in order to judge her ability to maintain consistent attendance and cooperation with the Vocational Rehabilitation program.  

In July 2009, prior to beginning her extended evaluation, the Veteran met with her Vocational Rehabilitation counselor who described her as rambling in her conversation and confused about her future, particularly her housing situation.  The counselor also noted that the Veteran had participated in a psychological assessment, but had failed to complete the rest of the Vocational Assessment process.  The counselor suggested that the Veteran evaluate her current situation before making a decision to pursue the program.  The Veteran thereafter withdrew her request for Vocational Rehabilitation services.  

In May 2011, the Veteran again submitted an application for Vocational Rehabilitation.  In June 2011, she met with her counselor in connection with her request to reinstate her Vocational Rehabilitation program.  The counselor noted that the Veteran's feasibility remained in question, as she had not worked in more than ten years.  The counselor advised the appellant that she would be required to complete a work assessment in order to determine her feasibility for employment.  It was noted that the Veteran was not sure what she wanted to do in terms of employment.  

In August 2011, the Veteran failed to appear for her scheduled assessment.  The appointment was rescheduled ten days later, but she left early and the assessment could not be completed.  Subsequent attempts to contact the Veteran through written correspondence, telephone calls, and email correspondence were not successful.  

In an October 2011 counseling report, the Veteran's Vocational Rehabilitation counselor noted that in light of the limited information available, it could not be determined whether achievement of a vocational goal was reasonable feasible for the Veteran.  It was noted that a specific vocational goal had not yet been identified and that it was uncertain whether the Veteran's medical conditions permitted training for any employment goal within a reasonable time period.  It was noted that she had not worked since 1986 because of her disability.  It was noted that the Veteran had indicated that she would like to return to work or school but did not know what she wanted to do or could do.  She had not looked for a job in over 20 years.  The counselor therefore recommended an extended evaluation for a work assessment through the Opportunity Village in order to determine appropriate work skills and whether the Veteran had the ability to maintain a work schedule and engage in appropriate interactions with coworkers and supervisors.  

In early November 2011, the Veteran began an extended evaluation at Opportunity Village.  In late November 2011, her supervisor advised the Veteran's Vocational Rehabilitation counselor that over the past month, she had exhibited a great deal of difficulty staying focused and staying in her assigned work areas.  The Veteran's supervisor indicated that these factors were having a significant impact on the Veteran's ability to function appropriately in the assessment setting.  She advised the Veteran's Vocational Rehabilitation counselor that she did not appear ready to function successfully in a setting where she had to demonstrate adherence to a set schedule while remaining focused on specific assignments.  

In December 2011, the Veteran advised her supervisor at Opportunity Village that she did not like her latest assignment and would not be returning.  She indicated that she felt that the staff had treated her rudely.  

In a December 2011 assessment summary, the Veteran's Opportunity Village Employment Assessment Coordinator noted that she had been assessed in order to determine her feasibility to return to competitive employment.  It was noted that during the assessment period, the Veteran experienced difficulties remaining in her assigned location and completing her assignments as instructed.  It was not unusual to find her completing her tasks incorrectly or engaging in a completely different task which had not been assigned to her.  She also exchanged angry words with an instructor and had to be removed from working in that division together.  Her attendance was generally poor and the Veteran failed to provide documentation for all of her absences.  She required redirection, reorientation, and reinstruction on a daily basis regarding her work tasks and responsibilities.  Her work pace was slow and her attention to task and instruction was often inconsistent.  The employment assessment coordinator concluded that due to the variety of problematic behaviors displayed by the Veteran during the assessment period, including frequent absences, inattention to task, resistance to supervision, and overall unwillingness to adhere to work place rules and conditions, the Veteran was not currently an appropriate candidate for employment.  

In January 2012, the Veteran met with her VA vocational rehabilitation counselor to review the reports from Opportunity Village.  The counselor explained that based on the reports, as well as the Veteran's failure to complete the assessment, a finding of feasibility for employment was not warranted.  The counselor offered the appellant another opportunity at Opportunity Village or other assessment site, but the appellant declined.  She claimed that Opportunity Village treated all people with disabilities unfairly.  

The Veteran's vocational counselor ultimately concluded that she was infeasible for employment as she was unable to complete her work assessment at Opportunity Village successfully.  It was noted that the Veteran had been unable to follow instruction, her attendance was poor, and she was not able to accept supervision.  Overall, she did not have an acceptable work ethic.  Additionally, the counselor noted the Veteran had been advised on multiple occasions to make an appointment for her vocational rehabilitation counseling, but had disregarded this instruction and continued to walk in for her sessions.  The counselor concluded that the Veteran was not able to follow instructions.  

Based on these findings, the Veteran was found infeasible for employment and her Vocational Rehabilitation program was terminated.  She appealed the determination, arguing that the assessment provided by Opportunity Village was opinionated and that personal attitudes prevented her from receiving a fair critique.  

At her July 2013 Board hearing, the Veteran testified that she did not agree with the assessment provided by Opportunity Village.  She indicated that she felt poorly supervised there and that random people who did not know her name were allowed to provide input into her assessment.  She indicated that she felt that Opportunity Village was not a good fit for her and was too far for her to drive.  She also testified that she felt that all of the options for vocational rehabilitation were not presented to her.  She also complained that her vocational rehabilitation counselor had put her in a bad light by indicating that she could not follow instructions by making an appointment, as directed.  She explained that she had merely been trying to drop off paperwork and was not trying to burst into her counselor's office anytime she felt like it.  

Applicable Law

The provisions of Chapter 31, Title 38, United States Code are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2002).

Basic entitlement requires that the veteran have a service-connected disability that is rated 20 percent disabling or more, and be found by the VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2014).

In this case, the Veteran is in receipt of VA disability compensation at the 100 percent rate due to schizoaffective disorder.  VA has determined that she is basically eligible for Chapter 31 benefits, but has denied vocational rehabilitation and training based on a finding that her vocational goal is not reasonably feasible.

The term vocational goal means a gainful employment status consistent with the Veteran's abilities, aptitudes and interests.  VA shall determine the reasonable feasibility of achieving a vocational goal in each case in which a veteran is eligible to receive Chapter 31 benefits.  38 U.S.C.A. §§ 3101, 3106 (West 2002); 38 C.F.R. § 21.53 (2014).

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the Veteran's disabilities, when considered in relation to his or her circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35, 21.53 (2014).  The criteria of feasibility are:  (1) a vocational goal must be identified; (2) the Veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the Veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  The criteria for a finding of reasonable feasibility for vocational training purposes are not the same as those considered when assigning disability ratings under the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Board has carefully reviewed the evidence of record, including the assertions of the Veteran.  Applying the above laws and regulations to the facts in this case, however, the Board concludes that the Veteran's vocational goal is not reasonably feasible at this time.

As noted, the purpose of vocational rehabilitation training is to enable the Veteran to become employable and maintain employment consistent with her abilities, aptitudes and interests.  See 38 U.S.C.A. § 3100.  In this case, the record demonstrates that the Veteran is totally disabled due to schizoaffective disorder and has not worked full time since 1986.  She has little or no experience in any of the areas in which she has expressed an interest, including ornamental horticulture.  In any event, the record shows that Veteran's service-connected psychiatric disability prevents her from adequately following direction, to the point that she has been unable to complete the required evaluation and paperwork for VA's Vocational Rehabilitation program itself.  Additionally, an extended employment evaluation demonstrated that she required redirection, reorientation, and reinstruction on a daily basis regarding her work tasks and responsibilities.  Her work pace was also slow and her attention to task and instruction was often inconsistent.  She also displayed an overall unwillingness to adhere to work place rules and conditions, making achieving gainful employment in any workplace setting, much less one consistent with her abilities, aptitudes and interests, infeasible.  

The Veteran has been evaluated by a VA vocational rehabilitation counselor as well as the employment assessment coordinator from Opportunity Village, both of whom have concluded that her disability interferes with her abilities to the extent that it would be unrealistic to expect that she could meet the demands required of a participant in the workplace to the extent necessary to maintain suitable employment.  This conclusion is consistent with the medical evidence of record in her claims folder, including multiple VA psychiatric examinations, upon which her current 100 percent disability rating is based.

In short, the Board finds that the record shows that the Veteran has not identified a vocational goal that she is reasonably capable of achieving.  38 C.F.R. § 21.53(b), (d).  The persuasive evidence in this case includes the opinions and recommendations of the VA counseling psychologist, the employment assessment coordinator from Opportunity Village, and the medical evidence of record.  The record contains background information regarding the Veteran's medical, social, industrial and educational history.  The aforementioned professionals have had the opportunity to evaluate the appellant and review her background.  Their conclusions are consistent, informed, and are entitled to significant probative value.

The Board has considered the Veteran's contentions that her evaluation at Opportunity Village was not objective and that she was not advised of all available options, but notes that the record does not support her contentions.  Rather, the record shows that she was offered the opportunity to return to Opportunity Village, or a different work assessment site, to complete her employment evaluation, as well as the option to be considered for Independent Living Services, all of which she declined.  She also declined to take a pre independent living assessment.  The Board observes that if VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, including when a veteran declines to initiate or continue the rehabilitation process, services and assistance may be discontinued.  See e.g. 38 C.F.R. §§ 21.198, 21.362, 21.364 (2014).  

In summary, the Board finds that achievement of a vocational goal is not currently reasonably feasible for the Veteran.  The Board further observes that the appellant's case was considered by a Vocational Rehabilitation and Employment Officer (VREO) who concurred with the conclusion of her Vocational Rehabilitation Counselor.  The evidence is not evenly balanced in this case and the Board concludes that the evidence is compelling and establishes clearly that attainment of a vocational goal by the Veteran is infeasible at this time.  38 U.S.C.A. §§ 3100, 3101, 3106, 5107; 38 C.F.R. § 21.53.


ORDER

The appeal is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


